DETAILED ACTION
	The following action is in response to the election filed for application 16/985,712 on February 9, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 9, 2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donald Lewis on March 7, 2022.



	Claims 1-15 have been cancelled.

Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the method of operating an engine as claimed, and particularly including applying vehicle brakes, shifting a transmission into neutral, and rotating an engine in a first direction via a controller in response to deactivating a first engine starting system and permitting activation of a second engine starting system in response to the engine having stopped rotating in a position where a piston of a cylinder of the internal combustion engine is within a predetermined crankshaft angle of top-dead-center compression stroke of the cylinder and a vehicle in which the engine resides is at zero speed, and including the remaining structure and controls of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Nakamura ‘207 has been cited to show a similar method for operating an engine wherein when the vehicle is stopped, the crankshaft is rotated in a first direction to be within a certain range of BDC and then rotated in a second direction.
	Nakaoka ‘368 has been cited to show a similar method for operating an engine wherein a first starter is not actuated and a second starter is actuated to start an engine S2 so the crankshaft angle is within a predetermined angle of TDC S3, and then the first starter may be used S6.
	Kawasumi ‘455 has been cited to show a similar method for operating an engine wherein if the crankshaft angle is within a certain range of compression TDC S2, a motor turns the engine in a first direction S3 and then a motor brake is actuated S7.
	Matsushita ‘805 has been cited to show a similar method for operating an engine wherein in response to a crankshaft angle being within a certain range of TDC (A or B; ST3; ST6) the start of the engine is actuated via a brake being one ST5 and a transmission being in neutral ST7 using one starting device ST10 and not a second starting device ST4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



March 7, 2022